ORDER
This case comes before the Court on appellant’s motion to remand for the lower court to consider post-trial motions for a new trial and for amendment of judgment.
Rules 52(b) and 59(b) and (e), SCRCP, require these post-trial motions to be served not later than ten days after entry of judgment. The ten days expired in this case before counsel received the clerk of court’s notice of judgment. Rule 77(d), SCRCP, requires this notice to be served “immediately” on the parties upon entry of the judgment.
Appellant asserts it is inequitable in this case to strictly apply the ten days from entry of judgment rule to preclude its post-trial motions. We agree.
In accordance with our recent decision in Hamm v. Public Service Comm’n, 287 S. C. 180, 336 S. E. (2d) 470 (1985), we hold that under the Rules of Civil Procedure a party has ten *261days from receipt of the clerk of court’s notice of judgment to serve these .post-trial motions.
Accordingly, appellant’s motion to remand this case is granted.